Fer Curiam.
Applicant passed the February 2008 New York State bar exam and the State Board of Law Examiners certified him for admission to this Court (see 22 NYCRR 520.7). The Committee on Character and Fitness has completed its investigation of his application for admission, including an interview of applicant (see 22 NYCRR 805.1).
Applicant has disclosed various student loans with balances now totaling about $430,000. He has stated that the loans are currently delinquent but professes good faith intentions to pay them. He has attributed his nonpayment to the downturn in the economy and bad faith negotiations on the part of some of the loan servicers. Our review of the application indicates that the disbursement dates of the loans cover a 20-year period, from as early as 1985. Applicant has not made any substantial payments on the loans. He has not been flexible in his discussions with the loan servicers. Under all the circumstances herein, we conclude that applicant has not presently established the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Cardona, EJ., Spain, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that this application for admission is denied.